Citation Nr: 0004541	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right femur fracture, currently rated as 10 
percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1990 to January 
1993.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the claim for an increased rating for 
service-connected residuals of a stress fracture of the neck 
of the right femur.  In May 1998, the veteran submitted his 
notice of disagreement and a statement of the case was 
issued.  In June 1998, the veteran filed his substantive 
appeal, which included a request for a personal hearing 
before a member of the Board.  The requested hearing was 
scheduled for June 1999, but the veteran failed to appear.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected residuals of a right 
femur fracture are manifested by complaints of pain and 
weakness, productive of no more than malunion of the femur 
with slight hip disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right femur fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
4.71a, Diagnostic Codes 5255 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in October 1990, the 
veteran suffered from a stress fracture of the neck of the 
femur.  The right hip was pinned.  The bone screws were 
removed in 1992.  

A VA examination was conducted in March 1993.  The veteran 
complained of stiffness and soreness in the right hip.  He 
did not have any left hip complaints.  He also noted a 
feeling of numbness around the surgical scar in the right 
hip.  The examiner observed a 4-inch surgical scar over the 
lateral aspect of the proximal thigh, which appeared to be 
just below the trochanteric process.  The scar was 1/4 inch 
wide, reddish in color, freely movable and nontender.  There 
did not appear to be any decreased sensation for 
approximately 2 to 3 inches around the incision site.  Right 
hip range of motion was 120 degrees flexion, 30 degrees 
extension, 25 degrees adduction, and 45 degrees abduction.  
External rotation was approximately 55 degrees, and internal 
rotation 40 degrees.  The knees and ankles were stable.  
Motor and sensory were normal, except around the surgical 
site.  Reflexes were positive.  He was able to squat and 
arise, and stand on heels and toes without difficulty.  The 
examiner reported that the veteran had sustained some sort of 
stress fracture of the right hip, partial separation of the 
right hip, with surgical procedure, with probable some 
residual stiffness and soreness.  X-rays of both hips did not 
reveal articular abnormality.  They also showed an old 
fracture of the "left" (sic) femoral neck which has been 
maintained in internal fixation with metallic pins, which 
have been removed but the tracts remain.  No other 
abnormalities were noted.  X-rays of both femurs, including 
the knee joints, did not show evidence of bone or joint 
disease.  In the proximal femoral shaft, there were residual 
tracts from screws which maintained the internal fixation 
device.  

In April 1993, the RO granted the claim of service connection 
for residuals of a right femur fracture.  The disability was 
rated as 10 percent disabling. 

VA treatment records show that the veteran was seen for 
complaints of right hip pain in August and September 1997.  
X-rays of the hips did not reveal any fractures.  X-rays of 
the femurs did not reveal an acute abnormality, and there was 
a band-like area of increased sclerotic or calcific density 
projecting over the medial portion of the proximal tibia.  

The veteran was afforded a VA examination in March 1998.  The 
examiner noted that the claims folder had been reviewed and 
that photographs were taken and attached to the report.  The 
examiner observed that the veteran walked into the room in a 
normal fashion.  The veteran reported that he does roofing 
work, and that over the past six months, he developed a limp 
that comes and goes.  He stated that the right leg felt 
shorter.  He noted the history of having the three screws put 
in and removed.  After that he was able to run again, but 
marching bothered him.  He could step and walk, but there was 
pain.  If he awakened on his right side, he experienced a 
throbbing pain; otherwise he was fine.  He had had 
intermittent and predictable pain, but for the past six 
months to a year, he has had low level baseline pain and 
weakness like headache pain.  While squatting for roofing, he 
found that his legs started feeling weak.  He began avoiding 
activities.  He used to carry weights, and he would "pay 
later" for several days.  The roofing activity was now 
causing the leg to hurt on a daily basis.  He feels that he 
cannot maintain this pace, and that running would exacerbate 
his pain even though he does not attempt to do it.  With a 
flight of stairs, he notes that all of his weight is on it 
for each step to the right foot, and that there is pain.  He 
feels that the leg is weak, like numbness, but difficult to 
describe.  He can cross the left leg with the right leg, 
extended and flexed, but is more painful and stiff after he 
relaxes from that position.  The leg does not buckle under 
him and it is not unstable.  It just feels weak, and he has 
to avoid roofing.  It hurts too much for him to do it now.  
He was lifting 80 to 90 pounds at a time.  He cannot have 
rubber legs while on top of a roof, which he describes his 
legs as after roofing for a certain amount of time.  

The examiner observed that the distal extremities were normal 
in appearance.  The mid thigh measured 53 centimeters 
bilaterally.  He has pain again in the anterior aspect of the 
proximal right femur.  There is a healed incision, vertical 
in orientation and measuring 8 centimeters x 0.5 centimeters.  
It is well healed, without subcutaneous adherence.  Deep 
tendon reflexes were 2+ and equal bilaterally.  There was 
full range of motion of the hips, knees and ankles.  The 
distance from the anterior lumbosacral spine to the medial 
malleolus is equal bilaterally.  He was able to walk on his 
toes and heels, without problem.  The extremities were warm, 
and he had a good distal hair pattern.  He was able to squat 
in a normal pattern.  Radiographs showed that the right femur 
with no abnormality, and that the hardware had been removed.  
X-rays of the pelvis showed the tracked defects of the right 
femoral head, neck and proximal femoral diaphysis.  There was 
no evidence of an acute osseous or joint injury or 
abnormality.  

The examiner reported an impression of epiphyseal fracture of 
the right femoral neck.  The examiner opined that it was 
likely that the weakness the veteran perceives is due to the 
service-connected injury to the right femoral neck.  "Loss 
of motion has not been realized at this point in time."  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for residuals of a 
stress fracture of the neck of the right femur.  This 
disability is not listed in the Rating Schedule, and is rated 
by analogy to a listed disability with similar symptoms and 
anatomical localization.  38 C.F.R. § 4.20 (1999).  
Specifically, it is rated 10 percent disabling by analogy to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(1999).  Diagnostic Code 5255 contemplates impairment of the 
femur and a 10 percent rating is assigned for malunion of the 
femur with slight knee or hip disability.  A 20 percent 
rating is assigned for malunion of the femur with moderate 
knee or hip disability.  A 30 percent rating is assigned for 
malunion of the femur with marked knee or hip disability.

In this case, the Board finds that the 10 percent rating 
currently in effect adequately represents the disability 
picture demonstrated by the evidence.  The veteran's 
predominant complaints include right hip pain and a feeling 
of weakness and numbness.  Here, the examination findings do 
not show that there is actual weakness of the lower 
extremity, a full range of hip motion was demonstrated, and 
abnormalities were not seen on examination or x-ray.  
However, the evidence does indicate that the veteran suffers 
from right hip pain.  This is evident from the VA treatment 
records and the VA examination reports.  Therefore, it is 
reasonable to conclude that any additional disability or 
functional loss is due to pain.  In this case, the recorded 
findings, particularly those regarding range of motion, and 
standard maneuvers such as stooping and leg-crossing, do not 
show that the pain produces more than slight disability of 
the hip.  Since this is the case, there is no question as to 
which rating should apply.  38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5255, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.  

As noted above, the veteran's complaints primarily involve 
right hip pain.  However, the degree to which the right hip 
is affected is not comparable to hip ankylosis as required 
for consideration under Diagnostic Code 5250.  Also, given 
the ranges of motion reported on examination, it is 
reasonable to conclude that limitation of thigh flexion is 
not limited to 30, 20 or 10 degrees as required for ratings 
greater than 10 percent under Diagnostic Code 5252, or that 
there is thigh impairment manifested by limited abduction of 
motion lost beyond 10 degrees as required for a 20 percent 
rating under Diagnostic Code 5253.  Furthermore, it has not 
been demonstrated that hip flail joint is present as 
contemplated by Diagnostic Code 5254. 

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 10 percent for residuals 
of a right femur fracture has not been established, and the 
appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

